Exhibit 10.22

SIXTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS SIXTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 23rd day of August, 2016, by and between SILICON VALLEY BANK
(“Bank”) and INFOSONICS CORPORATION, a Maryland corporation (“Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of March 27, 2014 (as the same may from time to time be further
amended, modified, supplemented or restated, including without limitation by
that certain First Amendment to Loan and Security Agreement dated as of
December 5, 2014, that certain Second Amendment to Loan and Security Agreement
dated as of May 26, 2015, that certain Third Amendment to Loan and Security
Agreement dated as of August 4, 2015, that certain Fourth Amendment to Loan and
Security Agreement dated as of October 26, 2015 and that certain Fifth Amendment
to Loan and Security Agreement dated as of May 20, 2016, collectively, the “Loan
Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.1.1 (Financing of Accounts). Section 2.1.1(b) of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

“(b) Maximum Advances. The aggregate amount of Advances outstanding at any time
may not exceed Three Million Dollars ($3,000,000).”

2.2 Section 2.4 (Facility Fee). Section 2.4 of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“2.2 Facility Fee. A fully earned, non-refundable facility fee of Ten Thousand
Dollars ($10,000) is due on September 27, 2016, and on September 27, 2017 (the
“Facility Fee”).”



--------------------------------------------------------------------------------

2.3 Section 6.7 (Financial Covenants). Effective as of July 31, 2016, Section
6.7 of the Loan Agreement hereby is amended and restated in its entirety to read
as follows:

“6.7 Financial Covenants. Maintain at all times:

(a) EBITDA. EBITDA, tested as of the end of each fiscal quarter of Borrower, of
not less than, (i) with respect to the quarter ending December 31, 2016, One
Dollar ($1.00) and (ii) with respect to each quarter thereafter, an amount to be
determined by Bank based upon Borrower’s board of directors-approved 2017
financial projections and budget (the “Board Approved Plan”). Borrower shall
deliver the Board Approved Plan to Bank by no later than November 30, 2016.

(b) Adjusted Quick Ratio. An Adjusted Quick Ratio of at least (i) 1.00 to 1.00,
tested as of the end of each month, and (ii) 1.30 to 1.00, tested as of the end
of each fiscal quarter of Borrower.”

2.4 Section 13 (Definitions). Effective as of July 31, 2016, the following
definitions set forth in Section 13.1 of the Loan Agreement hereby are added, or
amended and restated, as follows:

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense, plus (e) non-cash stock
compensation.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower [and its Subsidiaries],
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

“Quick Assets” is, on any date, Borrower’s consolidated, unrestricted cash and
Cash Equivalents maintained with Bank (which shall not equal less than Five
Hundred Thousand Dollars ($500,000) in the aggregate as of the end of each
fiscal quarter of Borrower), net accounts receivable aged less than one hundred
twenty (120) days from invoice date, and investments with Bank with maturities
of fewer than twelve (12) months determined according to GAAP.

2.5 Section 13 (Definitions). Effective as of July 31, 2016, the following
definition set forth in Section 13.1 of the Loan Agreement hereby is deleted:

“Tangible Net Worth”

2.6 Exhibit B to the Loan Agreement hereby is replaced with Exhibit B attached
hereto.



--------------------------------------------------------------------------------

3. Limitation of Amendments.

3.1 The amendment set forth in Section 2, above, is effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.



--------------------------------------------------------------------------------

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b) the
due execution and delivery to Bank of updated Borrowing Resolutions of Borrower,
(c) Borrower’s payment of a non-refundable amendment fee equal to Five Thousand
Dollars ($5,000), which may be debited from any of Borrower’s accounts with Bank
and (d) Borrower’s payment of all Bank Expenses incurred through the date of
this Amendment, which may be debited from any of Borrower’s accounts with Bank.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER   SILICON VALLEY BANK     INFOSONICS CORPORATION   By:  

/s/ Kadie Sobel

    By:  

/s/ Vernon A. LoForti

  Name:   Kadie Sobel     Name:   Vernon A. LoForti   Title:   Director    
Title:   Vice President, CFO and Secretary  

[Signature Page to Sixth Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

SILICON VALLEY BANK

SPECIALTY FINANCE DIVISION

Compliance Certificate

I, an authorized officer of INFOSONICS CORPORATION (“Borrower”) certify solely
in my capacity as such officer, and not as an individual, that under the Loan
and Security Agreement (as amended, the “Agreement”) between Borrower and
Silicon Valley Bank (“Bank”) as follows for the period ending
                                                          (all capitalized terms
used herein shall have the meaning set forth in this Agreement):

Borrower represents and warrants for each Financed Receivable:

Each Financed Receivable is an Eligible Account;

Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;

The correct amount is on the Invoice Transmittal and is not disputed;

Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Invoice Transmittal date;

Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower, is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;

There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;

Borrower reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;

Borrower has not filed or had filed against it Insolvency Proceedings and does
not anticipate any filing;

Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.

No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.

Additionally, Borrower represents and warrants as follows:

Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change. The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound. Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.

Borrower has good title to the Collateral, free of Liens except Permitted Liens.
All inventory is in all material respects of good and marketable quality, free
from material defects.

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended.
Borrower is not engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Borrower has complied in all material respects with the



--------------------------------------------------------------------------------

Federal Fair Labor Standards Act. Borrower has not violated any laws, ordinances
or rules, the violation of which could reasonably be expected to cause a
Material Adverse Change. None of Borrower’s or any Subsidiary’s properties or
assets has been used by Borrower or any Subsidiary or, to the best of Borrower’s
knowledge, by previous Persons, in disposing, producing, storing, treating, or
transporting any hazardous substance other than legally. Borrower and each
Subsidiary has timely filed all required tax returns and paid, or made adequate
provision to pay, all material taxes, except those being contested in good faith
with adequate reserves under GAAP. Borrower and each Subsidiary has obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all government authorities that are necessary to
continue its business as currently conducted except where the failure to obtain
or make such consents, declarations, notices or filings would not reasonably be
expected to cause a Material Adverse Change.

Borrower is in compliance with the Financial Covenant(s) set forth in
Section 6.7 of this Agreement. Attached are the required documents supporting
the certification. The undersigned certifies that these are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes.

The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered.

Financial Covenant

 

   

Required

  

Actual

  

Compliance

EBITIDA

  $1.00 for the quarter ending 12/31/16*    $                Yes    No

Adjusted Quick Ratio

 

(i) 1.00 to 1.00, measured monthly and

(ii) 1.30 to 1.00, measured quarterly**

      Yes    No

 

* and to be determined by Bank thereafter in accordance with Section 6.7(a),
tested quarterly

** and Borrower must maintain unrestricted cash and Cash Equivalents with Bank
of not less than $500,000 as of the end of each fiscal quarter

All other representations and warranties in this Agreement are true and correct
in all material respects on this date, and Borrower represents that there is no
existing Event of Default.

 

Sincerely,

 

 

Signature

 

Title

 

Date



--------------------------------------------------------------------------------

BORROWING RESOLUTIONS

CORPORATE BORROWING CERTIFICATE

 

BORROWER:   InfoSonics Corporation                                         DATE:
August 23, 2016 BANK:   Silicon Valley Bank   

I hereby certify as follows, as of the date set forth above:

1. I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.

2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Maryland.

3. Attached hereto are true, correct and complete copies of Borrower’s
Articles/Certificate of Incorporation (including amendments), as filed with the
Secretary of State of the state in which Borrower is incorporated as set forth
above. Such Articles/Certificate of Incorporation have not been amended,
annulled, rescinded, revoked or supplemented, and remain in full force and
effect as of the date hereof.

4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Silicon Valley
Bank (“Bank”) may rely on them until Bank receives written notice of revocation
from Borrower.

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

  

Title

  

Signature

  

Authorized
to Add or
Remove
Signatories

Vernon A. LoForti    VP, CFO and Secretary    /s/ Vernon A. LoForti    x Joseph
Ram    President & CEO    /s/ Joseph Ram    x

 

  

 

  

 

   ¨

 

  

 

  

 

   ¨

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.



--------------------------------------------------------------------------------

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

Borrow Money. Borrow money from Bank.

Execute Loan Documents. Execute any loan documents Bank requires.

Grant Security. Grant Bank a security interest in any of Borrower’s assets.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Apply for Letters of Credit. Apply for letters of credit from Bank.

Enter Derivative Transactions. Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effect these resolutions.

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

By:  

    /s/ Vernon A. LoForti

Name:     Vernon A. LoForti Title:   Vice President, CFO and Secretary

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the President and CEO of Borrower, hereby certify as to paragraphs 1 through
5 above, as of the date set forth above.

 

By:  

    /s/ Joseph Ram

Name:     Joseph Ram Title:   President and CEO